Exhibit Toronto Stock Exchange Puts Firstgold on Delisting Review April 24, 2009, Cameron Park, CA - Firstgold Corp. (TSX: FGD, OTCBB: FGOC) (the “Company”) received notice from theToronto Stock Exchange (“TSX”) on April 23, 2009that the TSX is reviewing the common sharesof the Company with respect to meeting the continued listing requirements for the TSX.The Company has been granted 30 days in which to regain compliance with these requirements, pursuant to the Remedial Review Process. At the end of the 30 day period, the TSX will determine if the Company is in compliance with listing standards and if not, could proceed with delisting the Company’s shares. Steve Akerfeldt, Firstgold Chairman and CEO commented, “As we indicated in our most recent press release we are actively reviewing with our advisors all options with respect to the sale and or merger of Firstgold. We do not believe this notice will have any material impact on our discussions and /or current negotiations. We would hope to be in a position to regain compliance within the allotted time of the review period.” Firstgold has also received the resignation of Kevin Bullock as a director of the Company effective April 23, 2009. “ Kevin was brought on to assist our oversight in bringing the Relief Canyon property into production, at this point as we move into a financial focus and a corporate sale or restructuring he feels his value would be limited and given his time constraints feels this step was necessary.
